LEGEND :
: : : Drillholes @ Area 3 & 4

°
°°! ENC briliholes
° °
|
bm HMC Drillholes
o. °o
Build-up Areas
Road

Contour Lines

Bridge
1038522.820 N

Mine Pit

Creek

1036522.820 N

: 1 : 7 : ——
ee oe ae oe oo oo oe ee a oe) oe oe ie ee a ae i oe)

1.0

2.0

Republic of the Philippines

; Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
North Avenue Diliman, Quezon City.

ONE(1) YEAR

EXPLORATION WORK PROGRAMME

APSA NO. 000-104- Xill

NAME OF AND ADDRESS OF COMPANY/PROPONENT

Proponent:

Address: No. 11 President Avenue

B. F. Homes, Paranaque City
Metro Manila
Philippines

Contact Person: Clarence T. Pimentel

President

Contact No. Tel. © (02) 842-5444

Fax. « (02) 842-5441

CTP CONSTRUCTION AND MINING CORPORATION

LOCATION OF PROJECT (SPECIFY GEOGRAPHIC COORDINATES)
The project area is situated in:

Barangay : Ban-Ban, Panikian, Babuyan, Pantukan, etc.
Municipality °; Carrascal

Province .: Surigao del Sur

Island : Mindanao

Technical Description

The area is within the following geographic coordinates:

Corner Latitude Longitude
im - 9°20'00" _ 125°54'30"_|
| 2 a 9°20'30" 125°54'30"._|
[3 _9°20'30" 125°54'00" |
[4 —9°21"15" 125°54'00" |
[75 9°2115" 125°52'45"_|
[6 a 9°21'30" 125°62'45" |
[7 9°21'30" 125°52'30"
| 8 , 9°21'45" 125°52'30"_|
9 Z 9°21'45" 125°51'45"_|
i410 9°22'00" 125°51'45" |
| a4 Sulleneanenwae Naaman Gee

GEOGRAPHIC POSITION

1 9-20 -00.00 | 125 - 54 - 30.00

2 9-20 -30,00 | 125 - 54 - 30.00 ,

3 9-20-30.00 | 125 -54 -00.00 a |
4 9-24 -15.00 |.125 - 54 - 00,00 =

5 9-24 -15.00 | 125 -52 + 45.00 |
6 {9-24-3000 |125-52-45.00 | |
7 9-24-3000 |125-52-30.00 | ~

8 9-24 -45.00 | 125 - $2 - 30.00

9 9-21-45,.00 | 125-54 - 45.00 v |
10 9-22-0000 | 125-51 - 45,00

"1 9-22 -00.00 | 125 - 51 - 30.00 |
12 9-24 -46,00 | 125 - 54 - 30,00 |
13 9-24 -46.00 | 125 - 52 - 30.00

14 9-25 -00,00 | 125 - 52 - 30.00 ¥ 20
15 9-25 -00.00 | 125 - 52 - 18,00 ‘ |
16 9-26 -00,00 | 125 - 52 - 15.00 |
7 9-26 -00.00 | 125 - 52 - 30.00

18 9-26 -30.00 | 125 - 52 - 30.00 ad oy |
19 9-26 - 30,00 | 125-53 -00.00 | cam ans |
20 9-23 -30.00 | 125 - 53 - 00,00

21 9-23 -30.00 | 125 - 53 - 30.00

2 9 -24-00.00 | 125 -53 - 30.00

23 9-24 -00.00 | 125 -53 - 45.00 elas

24 9-24 -15,00 | 125 - 53 - 45.00 ; Sova reat

r) 9-24 -15.00 | 125 - 54 - 15.00 .

26 9-24 -00.60 | 125 - 54 - 15.00 cont

at 9-24 -00.00 | 125 - 54 - 40.00 ws

28 9 -23-50.00 | 125-54 -40.00 | © ’

29 9 - 23 -50.00 | 125 - 54 - 50.00 |
30 9 - 22 -55.00 | 125 - 54 - 50.00

31 | | 9-22-55.00 | 125 - 55 - 15.00

32 9 -23-15.00 | 125 - 55 - 15.00

33 9 -23-15.00 | 125 - 55 - 30.00 |

9-20 -00,00 | 125 - 55 - 30.00 \

ORNER’

LATITUDE

We

2

Bs
TEMPORS

LONGITUDE

ER

G CRUG.TION .& MINING CORP.

Ly SURIGAG DEL SUR

AS:
Res) 4387 7630 [Has cd $

: Ae aio
REYNATOA.FILARCA

YTAFONE TIC ENGINEER

) q i. Fs q q 7
q 7 q /

EREEEESR

MGB Form No. 05-4

we

2

4.3 Drainage System(s)

" The principal drainage systems consist of Marga River and Tagoan River on the north and

Pantucan River on the south. These main drainage rivers exhibit radial pattern running
towards Carrasca! Bay.

4.4 Vegetation

Most of the lateritic terrain areas are already denuded. Although there are some.areas that
are semi-barren or covered with thin vegetation. Densely forested areas are commonly
found farther inland or in limestone regions. Iron wood, Gleichenia linearis or locally called
“hagsam’, and a type of trepical tree called “pagospos” pre-dominate in the semi-barren
areas. A

4.5 Land Use

The project area was subjected to logging in the past. However due to the poor topsoil
condition, re-growth of substantial timbers did not progress but with only light to medium
secondary scrubs that are constantly harvested by small scale timber cutters for firewood.
Most of the villages and towns are located in the floodplains and coastal areas.

5.0 DESCRIPTION OF ONE(1) YEAR EXPLORATION PROGRAM

"The purpose of the one-year Exploration Program is to upgrade the south deposit area(s)

to a Partial Feasibility Study status with respect to resource estimation procedures and
calculations.

During the first. year the proponent will undertake field exploration work, including
appropriate road construction, drilling and surveys that will improve the confidence in the
resource.

The table below shows the differences between the previous and proposed exploration
work programs.

Previous : Proposed Remarks ~ |
Exploration Exploration
Program Program

The previous geologic mapping was
reconnaissance to semi-detailed and
covered the whole EP area. The proposed |
one is detailed, which will concentrate only |
on the mineralized areas delineated by |
previous exploration works.

Geologic Mapping Geologic Mapping

The previous drilling program is only by |
auger drilling machine and was limited to |
the limonite layer of the south deposit. It |
Auger Drilling Core Drilling was aligned along the ridge while the |

. proposed one is to grid at 50x50m intervals |
using core drilling machine to include the |

_ saprolite. _ |

Topographic survey is very important in |

| resource/reserve estimate, mine |
| None Topographic Survey planning/designs and locating the drill sites |
| and other geological features. This will be |
Pa carried out in the proposed program.
REE EE E

BRBEEEREEEHEERe eB

MGB Form No. 05-4 4

5.1 Topographic Survey
5.1.1 Coverage

. The survey would extend across the prospectivé areas of interest covering
approximately 3,550 hectares and the following activities will be conducted

.
e Establish horizontal and vertical control stations within the area to be explored
that will be derived from the cadastral and land survey control stations.

e- Locate all drill hole collars, test pits, access route and existing” trails or road
traversing the project area

e Locate several tie points. for all geological data (outcrops, lithologic contacts,
structures, etc.) and plot on relevant base and topographic maps.

x

5.1.2 Scale and contour intervals

Sufficient survey control will be necessary to plot geological information gathered down
to scales of 1:2,500. This precision will allow meaningful contouring down to an interval
of as low as 5 meters.

5.1.3 Duration

The use of a portable GPS unit will be continuous throughout the exploration period.
However a detailed topographic survey, carried out by a reputable professional
surveyor, will be.necessary during the feasibility study.

5.1.4 Manpower complement

Contract survey crews headed by a licensed surveyor, survey aide, coriputer plotter
- with local hires will likely be required. Survey instruments will be rented

5.1.5 Estimated cost

The estimated cost is approximately PhP 413,000.00

Unit

Cost Center Quantity Unit Cost__| Amount
General 1.00 | lot 50,000 50,000
Surveyor | (4 pax) _ 30.00 | days 2,000 | 60,000
Field Assistant (12 |
pax) 30.00 | days 3,600 | 108,000
Grid Survey 30.00 | kilometer 1,500 | 45,000
Hole Survey 60 | kilometer 1/500 | 90,000
Drafting 3_| months 20,000 | 60,000
Total : 413,000

5.2 Detailed Survey or Studies
5.2.1 Detailed geological mapping

Previous geological mapping was conducted at a regional scale from: reconnaissance
to semi-detailed. Reconnaissance mapping delineated the different lithologies or rock
types within the MPSA area. Subsequently, semi-detailed geological mapping was able
to delineate the thick and thin limonite areas and this was later followed up by drilling
on a 100m-grid interval.
ia

gy mm.

MGB Form No. 05-4 or

5.3

within the delineated areas will be plotted on a detailed map on 1:2,500 scale.
Correlation and interpretation done from previous works will be reflected on this
detailed map that will include lithology, structures and thickness of limonite.

- Geological mapping will cover the most prospective area using tape and compass

techniques along un-mapped: portions, grid lines and new outcrops exposed by
exploration activities.

Expected output’ will be a report and relevant detailed geological maps showing the
delineated thickness of laterite based on drilling and'mapping.

5.2.2 Coverage

The extent of the area to be assessed is approximately 233 hectares

5.2.3 Duration

Detailed mapping will take four (4) months to finish. This will be conducted prior and
during the early stage of the proposed drilling program. All new findings will be carried
over or added to the previous data that were gathered to come up with an updated
geological map and report.

5.2.4 Manpower complement

Manpower required will be -one geologist, one geologic aide and local guides when
necessary.

5.2.5 Estimated cost

The estimated cost will be PhP 310,500.00.

Unit
Cost Center Quantity Unit Cost __| Amount
General (Miscellaneous) 3 | months 50,000 | 150,000
Field Assistant (2 pax) 30_| day 600 18,000
| Drafting 2_| months 20,000 | 40,000
Soil and Rock Sampling | |
1. Sample Prep 100 | samples | “75 | _7,500
2. Assaying/Analyses 100 | samples 800 | 80,000
3. Sample Freight 200 | kg 75 | 15,000 |
Total { 310,500

Subsurface Investigation

Previous exploration on the project has identified several areas for the development of
mineralised nickel laterite deposits. The first year activity will be focused on the south
deposit area, which will include a definitive core drilling program.

AS part of the drilling program the following activities will take place:

Preparation of the drilling sites.

Accurate surveying of drill hole collar positions using GPS equipment.
Systematic determination of specific gravity and moisture content.
Progressive rehabilitation of drill sites.

Progressive review of results.
DEERME RE RRR RRR RRR RRR EEE

MGB Form No. 05-4 6
5.3.1 Drilling

Drilling will be contracted out to a registered company with drill rigs having requisite
depth capacities e.g. comparable to Koken. NQ will be the principal core diameter
(45mm) as this yields the most suitable sample volume. The contractor shall exert all
efforts to maximize core recovery. Core will be analysed for (Ni, Co, Fe, Mg, Si and Al).
-Proper quality measures will be included in the sampling. This will consist of duplicate,
control and check sampling.

5.3.2 Number and depth

The detailed core drilling program will’ cover an ‘area of about 45 hectares.
Approximately nine hundred and forty seven (181) holes will be drilled at 50-meter
spacing which will result to a total run of about 2,715 meters, if a 15-meter depth per
hole is accomplished on average.

.

5.3.3. Estimated number of samples

’ The samples to be analysed will be taken for every meter and the number of samples
will depend on the total meterage drilled, plus a total of at least fifteen (15) percent for
duplicate and check samples. The minimum number of samples is therefore estimated
to be at least 2,905.

Routine analysis will be conducted in Manila by Ostrea and some quality checks will be
carried out by other reputable local laboratories such as Mcphar or Intertek

5.3.4 Estimated cost

The estimated cost for the drilling program will include access road construction, camp,
field management, contract drilling, contract sampling and analytical costs.

The total estimated cost is about P 11,830,600.00.

. Cost Center Amount
Access Road Construction 2,400,000
Camp Cost 1,024,000
Field Management [| 1.574,000__|
Drilling __ | 4,200,320
Sampling/Analysis 2,632,280
Total 11,830,600

5.4 Preparation of Reports

Reports will be prepared and submitted according to government regulations and regular
reports will be compiled to update concerned parties on the progress of the exploration
activities.
MGB Form No. 05-4

6.0 TOTAL ESTIMATED EXPLORATION COST (PESOS)

A.summary of the total estimated costs for the exploration program is shown in the

7

* following table. °
T | Unit |
Cost Element __| Quantity Unit Cost_|_ PhP
CAMP COST |
Camp Construction i |
1. Base Camp 50 | sq. meter [3,000 | 150,000
2. Core House iw 20 | sq. meter 3,000 60,000
| 3. Fly Camp 4 20 | sq. meter 2,000 40,000
Camp Equipment als _
4. Oven (Sample Dryer) LL 4 | unit
2. Sample Trays | 200 | pes
| 3. Pulverizer/Crusher a 2 | unit
4..Sample Prep Table 2 | unit A
5. Weighing Scale 2 4_| unit 2,000 2,000
6. Core Boxes 200 | pes 400 80,000
7. Cooking Stove | 4_| unit 2,000 | 2,000
8. Petromax 2 | unit 1,000 2,000 |
Camp Furniture
4. Kitchen Utensils 4_| set 10,000 10,000
2. Tables and Chairs 1_| set 20,000 20,000
3. Beds and Accessories 2 | set 30,000 60,000
Camp Supplies
4, Field Supplies
a. Sample Prep Supplies 2 | months 10,000 20,000
b. Core Checker Supplies 2,| months 20,000 40,000
2. Office supplies 2 _| months 5,000 40,000
3. Personal Protective Equipments 5 | set 5,000 25,000
Power
1. Electricity 2 | months 30,000 | _ 60,000
2. Water all 2_| months |. 10,000 20,000 |
3. Fuel_* i 2_| months 50,000 100,000
Food/Accommodation if 3 | months 30,000 | _ 90,000
Labor :
*\_ Camp Laborer (5 pax) m | 3 | months |___ 39,000 117,000
2. Driver (1 pax) 3_| months 12,000 36,000
Total 4,024,000 |
FIELD ‘MANAGEMENT
General 3 | months 50,000 150,000
Project Staff
4. Project Geologist 4_| months 80,000 | _ 80,000
2. Geotechnician © 4.| months 50,000- 50,000
| 3. HSEC Supervisor 7 1_| months 35,000 35,000
4. Corporate Social Responsibility Officer 3 | months 25,000 75,000
5. Asistant CSRO 3 | months 15,000 | 45,000 |
6. Environment Officer _ 3 | months 25,000 75,000
7. Health and Safety Inspector 3 | months 25,000 75,000
8. Laiason Officer 3 | months 42,000 36,000 |
9. Administrative Officer ’ _ 3_| months {__ 25,000 75,000 |
10. Accountant _| 3 | months [__ 20,000 | _* 60,000
11. Secretary eS 3 | months 42,000 36,000
Communication/IT _ eal 3 | months 50,000 | 150,000
Community Affairs 4 3 | months 50,000 | 150,000
| Health and Safety no 3 | months 40,000 | 120,000
nt ISEC Seminar/Workshop L 1_| events 50,000 50,000
Environment and Rehabilitation i 3 | months 40,000 120,000 |
Corporate Social Responsibility (CSR) 3 | months 40,000 120,000
pny BSS nanNnhH, IN NN)

)

ke ee a

me

MGB Form No. 05-4

Cost Element — : Quantity Un hP

Unit Cost lid
GEOLOGIC MAPPING | | —
| General (Miscellaneous) | 3 | months __ 50,000 | 450,000 }
Field Assistant (2 pax) 30 _| day 600 18,000
Drafting 2 | months 20,000 40,000
| Soil and Rock Sampling a —t = =
1, Sample Prep | 100 | samples 75 __-7,500

| 2. Assaying/Analyses | 100 | samples 800 80,000
3, Sample Freight { 200 | kg 75 __15,000
Total ‘ | 310,500 |
SITE SURVEY i
General 1 | lot 50,000 50,000
Surveyor (4 pax) 30 | days 2,000 60,000 |
Field Assistant (12 pax) 30 | days 3,600 108,000
Grid Survey 30_| kilometer 1,500 | 45,000

| Hole Survey 60 | kilometer 1,500 | _ 90,000
Drafting 3 | months 20,000 60,000
Total 413,000
DRILLING _ . _

{ Access Road Construction (2 units BD) 1_| month 1,200,000 | 2,400,000
General . 2_| months 90,000 180,000
Core Checker (2 pax) 90 | days 1,000 | 90,000 |
Asst. Core Checker (2 pax) 90 | days 600 54.000
Drilling Cost 2715 | meters 1,000 | 2,715,000
Mob/Demob to the site 8 | rigs 50,000 409,000
Hole to hole transfer 173 | transfers 2,000 346,000
12% VAT for Drilling Contract 415,320
Toial rn | 4,200,320

| SAMPLING
Sampling: Consumables 2 | months 20,000 40,000
Sample Prep Technician (1 pax) 60 | days 500 | _ 30,000
Sample Prep Assistant (2 pax) 60 | days ____ 600 36,000

| Assaying/Analyses 2715 | sarnples 800 | 2,172,000
Duplicate Sample Assaying/Analyses 135.75 | samples 800 108,600

| Check Sample Assaying/Analyses 54.3 | samples 800 42,055
Sample Prep 2715 | samples 15) - 203,625
Total 2,632,280
GRAND TOTAL tL 12,554,100

7.0 MAP ATTACHMENTS

Figure 1. Location of the CTPCMC EPA Property, Mindanao, Philippines.
Figure 2: Exploration Drilling Program.
sesdjeuy/

Buyduies pue Bub

SISATWNV GNY Qi
d-ueaio pue uone:

edo:

AAS pue uO

WOPINHSUOD peor

R
SunuM Yoday pue uonjesedasg dey ‘buissac

OREO? ejoH Buipnjout Ke)

Ten

SHUIOg JOHUOD JO EU

ANE
Bunun vodey pue uonere

Buddy

SNidd VW SIs
UOREWIGeYsyY pUue UI

Rees Pi

Goneiey Ai

ubleduie> uogeonpy pue uc

OREO!

INaWS9vNV
sand

uoRONASU

uiesBoldg YsoM UOeIO}dXy
LOSrOUd TAMSIN TWOSVeYVS

iso
34 NOILV

SALUALLOV NOILVYO1dXS

kh ttt nt He weenenee Bee eee
MGB Form No. 05-4 y

8% GANTT CHART

Tabie 1 — Gantt Chart

9.0 Person preparing the exploration work program, please specify PRC Licence and PTR
numbers.

Prepared by :

Carlos Y/ Escafio
Mining Engineer

PRC License No.:.2379
PTR No. 0300054
Dated: January 8, 2007
Issued at: Makaii City

Conformed by: /)

fl 7 /;
Clarence T. Pimentel
President

CTP Construction & Mining Corporation

«

)

a os a L = — a
it kf 2 kh 2 ee

125°30'
125°40'
125°50'

Bel Cafinen

. “\ 8urigao City
San Francisco” T*. a
9°45!
Taganaan
_..Placer
€Malimono - <cSocoro
\ “Bacuag
9°35" Gigaquit
< €Claver
2
Alegria
J i itcharao -
25 \
iBrojectSite)

\ Foo €Carrascal
meal (2 @Cantilan
yo, ;

945" | Santiago @Madrid

N

w<@>E
V
s

| 9°05"

SCALE 1:400,000

|: eMagalianes _\@R. T. Rombaldez

LEGEND:
@ - Municipality & - Road Network
oO ~ Claim Boundary - City

Location of CTP
Carrascal Nickel Project

a

EZ hk 6

9°23'1.34"

9°22'32.27°.

9°22'2,97"

125°53'18.62"

125°53'48.41"
125°54'17.83"

LEGEND: , ;
© - Drill Holes Exploration Drilling Program of

- Contour Lines *

[C1 -- claim Boundary CTP-Carrascal Nickel Project

ee ee ee ee ee ee ee)

ONE (1) YEAR

ENVIRONMENTAL WORK PROGRAM
te eee eee ee ee eee eRe eee ee

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue Diliman, Quezon City

ONE(1) YEAR

ENVIRONMENTAL WORK PROGRAMME
: APSA NO. 000-104- Xili :

41.0 NAME OF AND ADDRESS OF COMPANY/PROPONENT

Proponent: CTP CONSTRUCTION AND MINING CORPORATION
"Address: No. 11 President Avenue
BF Homes Paranaque City
Metro Manila
Philippines

Contact Person: Clarence T. Pimentel

President

Contact No. Tel. (02) 842-5441

Fax. (02) 842-5441

2.0 TYPE AND NATURE OF PROJECT

2.1 Project Description (objectives, schedule and cost)

The proposed project involves the Partial Feasibility Study components of an
exploration program in relation to: the nickel laterite deposit within the application for
Mineral Production Sharing Agreement Area.

These will include detailed core drilling, geological mapping, a detailed: topographic
survey and independent resource estimation.

The proposed exploration program will initially take one (1) year to complete at an
estimated cost of PhP 12,554,100.00

The Environmental Work Program on the proposed project will have the following
objectives:

To undertake management and mitigating measures to prevent damage of the
environment during the exploration period.

To prevent pollution of all drainage systems during the exploration period.

To institute measures to prevent damage to the flora and fauna in the areas
where exploration is being conducted.

To restore and rehabilitate all disturbed areas affected by exploration activities.

These environmental concerns will be addressed during and after the completion
of the exploration program.
ee ee ee a ee se ee ee

MGB Form No. 16-1

wo

The proponent wil! set aside at least P 1,255,400.00 annually for the restitutior
maintenance of the environment during this period

2.2 Type and Nature of Mineral Deposit

is a nickel laterite deposit which
iron minerals. In the event of the es
é@ partial feasibility, the project may
id mine deveiopment

"3.0 LOCATION ANQ SIZE OF CONTRACT PROJECT AREA

3.1. Location and accessibility

The project area is located about 120 kilometers southeast of Surigao City. Accessibi it
is through a 50-kiiometer concrete National Highway then by a 70-kilometer gra
paved road, which traverses the eastern coasts of Surigao dei Norte and Surigao
- Sur. Travel time is about three (3) hours from Surigao City to the project area

Surigao City can be reached from Manila through regular flights via Asian Spirit ar ¢
normal voyage of SuperFerry and Sulpicio Lines. In addition to this. daily
(except Monday) of Cokaliong is available from Cebu.

.
3.2 Size of contract area

rtheasternmost part of Surigao de! Sur, it
d Forty Seven and 7630/10000 (4.5

The project area is located in t
_ area of Four Thousand Five }
hectares

Technical Description

The area is within the following geographic coordinates:

Corner Latitude Longitude _
1 _ 9°20'00" 125°54'30°
2 i 9°20'30"
3 9°20'30" 125°54'00
[ 4 : 9°21'15" _125°54°00"
5 : 9°2115" ~_125°52'45"
6 ae 9°21'30" Z 125°62'45"
ns 7 gzon ZION
mane . .
g
a : -
11 - ;
_ 12 a
13 i 1 125°52'30"
14 9°25'00" : 125°52'30"
15 9°25'00" 125°5215"
16 = 9°26'00" 125°52'15"

CORNER | LATITUDE

LONGITUDE

~ 54 -30.00
= 54 - 30.00
- 54 - 00,00 Bs
\ +54 - 00.00 -
24 45,00 | 125 -§2 - 45.00 ‘

24 -30.00 | 125 -52 - 45,00
24 -30.00 | 125 - 52 - 30.00
45,00 | 125 - 52 - 30.00
24 -45,00 || 125 - 84 - 45.00
22 - 00,00 | 125 - 51 - 45,60
22 -00.00 | 125 - 51 - 30.00 2
24 - 46.00" | 425 - 51 - 30.00
24 ~ 48.00 | 125 - 52 - 30.00
25 -00.00 | 125 -52 - 30.00 .
25 - 00,00 | 125 - 52 - 15.00 . ~
1425 - 52 - 15.00
~ 52 - 30.00
= 52 = 30.00 3
- 53 - 00.00
- 53 - 00.00 .
- 53 - 30,00 : Al
- 53 - 30.00 7
+53 - 45.00
+53 + 45.00
- 54 - 15.00
- 54 - 15,00
= 54 = 40.00
425 -54 - 40.00
425 - 54 -50.00
125 = 54 - 50.00
425-85 - 15.00 | 5
125 - 55 = 15:00
4125 - 55 - 30.00
125 - 55 - 30.00

4
2
3
4
§
6
ft
8
3
40
4
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27
28
23
30
34
Ka
33
34

7 < En i
RAT, N PERMAT APPLICAT 1ON

RUCTION & MINING CORP.
RASCAL, SURIGAG DEL SUR

REN: 4347, 763C/ Has.

€ +4750c00

\ ' REYNATOA FILARCA

17 Z _3°26'00"
18 ak $°26'30"
19 9°26'30"
20 ; 9°23'30" "
area 9°23'30"
1 22 = 9°24'00"
| 23 ____9°24'00"
24 9°2415"
_25 _. _9°24'15%. 125 i
26 ae $°24'00" : 125°6415"
27 re 125°54'40" :
28 7 i
- 29 _
30
L 31 —
32 _ A25°5515"
[33 : 125°55'30"
34 125°55'3!

3.0 DESCRIPTION OF THE EXISTING ENVIRONMENT

4.1 Land Environment

4.1.1. Topography/Physiography

The project area is characterised by gently sloping narrow ridges separated by
deep broad ravines or valleys. Elevation ranges from 55-435 mas! (meters above .
sea level). °

4.1.2 Land use/capability

The project areca was
topsoil conditic

the past. However due to th
fe

timber cutters for firewood. Most of the villages and towns are jocated in
floodplains anc coastai areas.

4.1.3 Pedology

The classification of soil within the project area is hutton (red type), and some
fernwood (grey and pale brown sands). The topsoil is dark to light red and yellov.
laterite, approximately 1meter wide.

4.2 Water Environment

4.2.1. Water quality
MGE Form No. 16-1

There is no utilization of the ground water in the area and there is no
1 source of pollutants as the headwaters of the drainage system are unin!

The water quality of the drainage system, coastal areas and ground’
monitored at regularly during the exploration period to ensure that w
standards are maintained.

4.2.2 Hydrology

Drafhage system in the area is characterized by short consec
grading to inse: streams which flow intermittently or seasor
low volume anc: ow rate, these streams have limited

Unconfined groun
_ in unconsolidated luvial deposits in the : area. in areas ides the roc
heavily fractured and/or faulted, storage for groundwater is favourable

4.2.3 Climatology/Meteorology .

_~ The area experienced pronounced wet season, and less dry perio
average of less than 250mm per month from April to September, +
606mm per month over December and January. Temperature ranges from

. ; '29.6°C with an average of 27.1°C.

Baseline noise level of about 30 decibels. is perceived at the proposed
site, which is unpopulated. This is within the national ambient standars
decibels for residential areas during the daytime.

4.3 Geological/Geomorphologic Environment .

underlain by Late Cretaceous Ultramafic r
anics. Younger Tertiary sediments and
= undergone extensive erosional crocess |

Most of the project

the ultramafics an
discreet erosional f

The ultramafic rocks comprise a complexly mixed suite of dunites a
Serpentinization is pervasive, but is best developed along shear zo
and faults. Dolerite dykes are noted, but are not common

The nicksliferous laterite cover is part of the Samar-Surigao segment 0°
Eastern Mindanao Ophiolite belt. The most important factor in the form:
. deposit is the favorable tropical chemical weathering of the ultramafic
. breakdown of the primary minerals takes piace. Migration and residuai o
of nickel, iren and cobait into distinct ENHISE zones consequently occur.

4.4 Biological Environment

4.4.1 Terrestrial plants and animals

ally, the ore consists mos
secondary to

and suha-suha..S

i area is poorly vegetated and-
rowth trees such as ‘pagospos’,
ne orchids and pitcher vines were a

A A

MGB Form No. 16-1 5

Eas

a ae a

a ee ee ee a ee ee

identified belong to the families Poaceae (grasses) ) and Fabacaea (legume
which exist predominantly.

The existence of fauna in the area is rare. However, at ieast 26 species of birds
were noted on the adjacent Adlay area. The most common specie belongs t
dove or pigeon family. | tition 10 mammalian species were-identified, mo
bats, rats, squirrels and wild pigs. Reptiles such as snakes and lizards were
observed. :

4.4.2 Marine piants and animais

The Contrac! Areais mountainous and therefore marine life is not an issue.

4.5 Socio-economic Environment

4.5.1 Demography

Barangay Ban-ban, Panikian, Babuyan and Pantukan are located within.
MPSA application area and the primary locai industries are fishing and far
Most of the housing facilities are of light materials and have’ an average area c
36 square meters. Only a few multi-bedroom seémi-concrete houses are present
The average annuai income of the household is about P 20,000 ~ P 50,000. At
present, the exploration project site has no community.

4.5.2 Manpower

The project offers shor! and perhaps jong term empioyment opportunities for
personnel. Indirect employment opportunities e.g, services, shail likewise
generated. :

>

Preference shall be given to local employees during the exploration period <
this should generate more income for local community and social uplifting
development

4.5.3 Transporiation

Road linking Surigao City to the project site is a combined concrete and grave-
paved finished. It is passable by any motorized vehicles. The town of Carrasca!
has a wharf and can be accessed easily by motorized boats.

4.5.4 Housing and community infrastructure

‘
Income generated from !
community infrastructu:
facilities.

| employments helped the improvement
as residential houses and commun

Electricity is supplied by th
water is obtained from spr

National Power Corporation and the bulk of ¢

4.5.8 Educational, health, safety and socia! services
ZR:

: i oe orn a a ae ae

MGB Form No. 16-1 : 6

The majority of the barangays in the coastal areas near the project site
public elethentary schools. in addition Adlay and Carrascal, have publi
schools, while College cation and vocational courses can be attained c
Surigao City, Cantiian Tandag. :

The leading causes. of
anaemia, bronchitis and
Carrascal while hospital

bidity in the area are pneumonia, cough
problems. Health clinics are located in Adiay
are in Surigao City and Tandag.

The proponent has a strict policy on the maintenance and development of
safety, environmental and community standards. The implementation of
internationally recognised standards will enhance the social and comm
development of the local populace through training, employment opportunit
and participation in the planning process for future development of the area.

It is also the proponent’s long term objective to promote and support sustainat
community development projects, which may include education, health anc
housing projects.

4.5.6 Lifestyle

.
At present, the region adjacent to the project area cOnsists mos y of
underdeveloped coas*. nmunities. Average incomes are yery low anc th
primary means of live fishing and minor farming. Roman Catholicism 's

the predominant religion and services are always attended.

Social interaction and gathering during feast days are norma! tradition in the
area. o

Socio-economic issues in the area include:

e Underdeveloped agricultural potential.

e Limited employment opportunities.

e ‘Inability to develop natural resources due to a lack of technica! anc
financiai support. -

e Lack of basic support facilities for farming and fishing..

4.0 DESCRIPTION OF EXPLORATION WORK

5.1 Description of Exploration Methods and Equipment

The proposed exploration
activities will be conducted at

HOWINC

Establishment of field camps and infrastructure.

Detailed geological mapping

Topographicai surveys. ;

Detailed core drilling of the prospective nickel laterite deposits in the EPA Area
Progressive rehabilitation of drill hole and campsites.

Initial environmental base line studies.

Geological and environmental evaluation reports.
ee ee ee

MGB Form No. 16-1 . 7

on period will include GPS instrument and transit for
for the drilling program. The -use of the rigs \
the environment since only foot trails wi
mobilization of the rigs as weil as minimai clear
ient for the set-up, of the rigs and also enough space

oe Equipment used during the ex
surveys and man-portable d
guarantee minima! disturbance
deveioped as form gf access f
of the drilling areas rwrich is suffi
for working area.

g

initial environmenta! baseline study will be conducted to identify the existing
conditions and potential environmental problems that may confront the project in th
future. In addition, the baseline data that will be gathered from this assessment will ais
be used in the preparation of a full blown environmental study which is necessa
securing an Environmental Compliance Certificate (ECC) from the Depanm
Environment and Natural Resources (DENR). This activity will be carried out durir
implementation of the exploration program and the results will be submitted to the

008 @

5.2 Processing of Samples.
Core and rock samples collected during the exploration program will under

prepared samples wil
intervais for the analysis of nick

5.3. Maps and Plans oe
Appropriate maps and plans wil ‘
between 1:2,500 arfd 1:25,000. These maps will include features such as eesti, d
hole locations, roads, environment and local infrastructures

5.4 Estimated Cost ;

A summary of total estimated cost for the exploration program is shown in the table
below

| | Unit

| Cost Element | Quantity | Unit - Cost PhP

CAMP COST - nn Zi a
“Camp Construction ee 2 i ee ee
| 4. Base Camp 1 80] 'sq.meter | 3,000 | 150,000,
| 2. Cor _ 20 | sq. meter

3 Fly Ca

‘0 | sq. meter
| aT

en (Sample Dryer) _ et unit _

|2. Sample Trays ; - 200 | pes
| 3,,Pulverizer/Crusher_ —_— unit
|4.Sample Prep Table * __2 | unit
| 5. Weighing Scale_ . _ | unit :
6. Core-Boxes ot 200 | pcs

7. Cooking Stove | 1 | unit

| 8. Petromax a | 2) unit

Camp Furniture | |

1. Kitchen Utensils ~ | 1| set

2. Tables and Chairs = 4 | set
| 3. Beds and Accessories _ | 2 set
_Camp Supplies See es |
| 1. Field Supplies: | . |

a em Om

Mt Eh ha mE tt Tt tt RHEE HK HE SS  «

MGB Form No. 16-1

8

|b. Core Checker Supplies 2 | months | 20,000 | 40,000
2. Office supplies 2_| months 5,000 10,000

| 3. Personal Protective Equipments 5 | set 5,000 25,000
Power ~ i He]
1. Electricity 2 | months 30,000 60,000
2. Water 2 | months 10,000 20,000
3. Fuel 2 | months 50,000 | 100,000
Food/Accommodation 3 | months 30,000 90,000
Labor | . a
1. Camp Laborer (5 pax)’ | 3 | months |. 39,000 | 117,000
2. Driver (1 pax) : [ 3 | months [12,000 36,000
Total im | 1,024,000
FIELD MANAGEMENT | x
General 3 | months 50,000 | 150,000
Project Staff | a
1. Project Geologist | 1 | months [80,000 80,000

|. 2. Geotechnician | 1_| months 50,000 50,000 |
3. HSEC Supervisor B | . 1 | months | 35,000 | 35,000
4. Corporate Social Responsibility |
Officer, : 3 | months 25,000 75,000 |
5. Asistant CSRO 3 | months 15,000 45,000
6. Environment Officer. 3 | months 25,000 75,000_
7. Health and Safety Inspector 3 | months 25,000 75,000
8. Laiason Officer 3 | months | 12,000 | 36,000
9. Administrative Officer 3 | months 25,000 | _75,000
10. Accountant 3 | months |.20,000 60,000
11. Secretary 3 [ months [12,000 36,000
Communication/IT 3.| months 50,000 150,000
Community Affairs 3 | months 50,000 | 150,000
Health and Safety . | 3 | months 40,000 | 120,000
HSEC Seminar/Workshop 1 | events 50,000 | _--50,000 |
Environment and Rehabilitation | 3 | months 40,000} 120,000
Corporate Social Responsibility | .
(CSR) —* | 3 | months 40,000 | 120,000
Security "| . 3. | months 24,000 72,000

| Tatal | 4,574,000

oe
Cost Element. Quantity Unit Unit Cost PhP

GEOLOGIC MAPPING
General (Miscellaneous) 3 | months 50,000 150,000
Field Assistant (2 pax) 30 | day ___600 18,000
Drafting 2 | months 20,000 40,000
Soil and Rock Sampling : |
1. Sample Prep 100 | samples 5 7,500
2. Assaying/Analyses 100 | samples 800 80,000 |

| 3. Sample Freight i ____ 200 | kg 75 | __- 15,000
Total _ + 310,500
SITE SURVEY - |

| General © 1} lot 50,000 50,000

te

MGB Form No. 16-1 9

oo}
Surveyor (4 pax) 30 | days 2,000 | 60,000
Field Assistant (12 pax) : 30 | days 3,600} 108,000 |
Grid Survey 30 | kilometer 1,500 45,000
Hole Survey 60 [kilometer | | 1,500 | 90,000 |
Drafting 3 |.months . 20,000 60,000
Total : 413,000 |
DRILLING [~ ‘|
Access Road Construction (2 |
units BD) : | 1 | month 1,200,000 | 2,400,000
General’ | 2 | months | 90,000 180,000
Core Checker (2 pax) “90 | days 1,000} 90,000,
|.Asst. Core Checker (2 pax) ____ 90 | days 600 __ 54,000
Drilling Cost E 2715 | meters “1,000 | 2,715,000
Mob/Demob to the site . 8 | rigs ‘ 50,000 400,000
Hole tg hole transfer . 173 | transfers * 2,000 346,000
12% VAT for Drilling Contract 415,320
Total . 4,200,320
SAMPLING ; | Sa!
Sampling Consumables 2 | months 20,000 40,000
Sample Prep Technician (1 pax) 60 | days : 500 30,000
Sample Prep Assistant (2 pax) 60 | days iT 600 36,000
Assaying/Analyses 2715 | samples . 800 | 2,172,000
Duplicate Sample .
Assaying/Analyses P 135.75 | samples 800 108,600
Check Sample *
Assaying/Analyses 54.3 | samples 800 | 42,055
| Sample Prep - 2715 | samples 75 |" 203,625
Total 2,632,280
GRAND TOTAL = 12,554,100

tw
eee se ee ee ee se ee ee ee ee oe oe oe

MGB Form No. 16-1 ‘ 10

.6.0 IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS

tw

6.1 On Land

Access road - Repairs to and construction of access roads from the national

highway to the field camps will require periodic maintenance, and strict controls will

. be established to prevent erosion and any damage.

Foot trails - The clearing and brushing of foot trails and traverses leading to
exploration workings and drill hole sites will cause minimal damage to the
surrounding vegetation.

Field camps - The construction of field camp and drill sites will require some.

clearing and levelling of the ground and vegetation.

Topographic survey — This activity will be conducted by a reputable professional
survey contractor to ensure that they have the modern equipments that can use in
the entire program. The potential effect on the environment is the clearing of
vegetation but using the modern survey equipments, this can be minimized due to
the following reasons: ,

1. No need of chain/tape in traversing.

2. Can get the shape of the topography using the electronic measuring device even *

at far. ~
In addition, the areas that will be covered by topographic survey were once forested

condition, re-growth of substantial timber has not occurred with only light to medium
secondary shrub that is constantly harvested by small-scale timber cutters for
firewood. F

Detailed geological mapping — Detailed mapping will be undertaken along creeks
and ridges using compass and tape. The potential effect on the environment is
minimal as the clearing of grass and shrubs could be avoided by using the existing
trails.

Core drilling - The use of man-portable drilling rigs will warrant that there is minimal
disturbance such as the clearing of vegetation for thedrill pads (1x1 meter) and soil
excavation for stage. Establishing the grid lines for the core drilling sites will also
contribute to a minor environmental impact, as some vegetation will be cleared for
this purpose. The water that will be used for drilling will somehow give minor
contamination 6n soil but it will be assured that recycling will ke implemented
through provision of water tanks/ponds in each drill sites.

“but now are almost deforested due to logging. However, due to the poor topsoil’

During this exploration period there will be no excavation of test pits or trenches. Few .

“excavations and test pits from previous exploration will be backfilled and the

surrounding areas will be rehabilitated.

In all instances camps and drill hole sites will be progressively rehabilitated.

6.2 ‘on Hydrology and Water Quality
x 7 " _— om ._ —_ oa | 6 CE[6§5-—_ sa
ie oe oe eee ae : ,

MGB Form No. 16-1 lk,

’
The quality of the surface and ground water will not be affected as ‘the work is only it
the exploration stage. The surface and ground water quality will be monitored regular!
through appropriate chemical tests.

6.3 On Ecology

2
Minimal surface disturbance to the ecological state of the exploration area is likely to occur due
to the nature of the exploration program as described previously. There will be some loca

‘*damage due to thé clearing of foot trails, campsites and drill sites, however great care will be
imposed to prevent erosion and to progressively and systematically rehabilitate these areas.

6.4 On Socio-Economic Effects

The lifestyle of the community may generally be described as rural Filipino and is
characterised by a simple and honest way of living.

Because of its limited scale, initial implementation of the exploration program will noi
cause a drastic change in the culture and lifestyle of the community. In fact the project ts
perceived to have a positive socio-economic impact on the local populace due tc
employment and added income benefits. >

Unless new economic activities are introduced to and developed in Carrascal and the
surrounding towns, there will be no growth in the area to be expected. There are four
general prospects for economic growth; improved farming, fishing, tourism and mining.
These will require an infusion of investments and the Surigao Nickel Project may be
appropriate opportunity for this.

7.0 ENVIRONMENTAL MANAGEMENT MEASURES TO BE ADOPTED

Preservation of the. ecology and social/cultural environment is very important for the local
populace and the proponent.

The following measures must be implemented in order to minimize or prevent any negative
impact to the environment: : :

e Repair and construction of access roads, trails and traverses leading to various
working and exploration sites. F
e Revegetation and/or reforestation activities will be carried out on the cleared
areas, ground slopes and areas devoid of vegetation in coordination with the.
Forest Management Bureau and the local populace. :
© All drill. and field campsites will be progressively rehabilitated and open for
= inspection to all concerned parties. .
Cutting of trees and vegetation will be avoided as much as possible.
Avoid setting fires and prohibit the hunting of wild life.
All campsites will maintain strict sanitary conditions.
Compensation for crop damages will be made according to prescribed rates at:
on the provincial assessor's office.

i
eeee
uonajdwios 430m UodN suOHeAeoxa Jo Bulj|y oe eye|pawuLU]

‘ssassed

suassed-Aq 0} ssopuluas Ajayes se 0} subisjasiaop 6

MEM SPINA |

esas

-hq 0} Juapiooe Jo sjewile
Aeqs Jo Juswdequy

uone|dwoo suOM uodn suoneneoxa Jo Buijjyyoeq aTeIpaLLuy |

sso}nbsow Ayejnoyped

(uojesedaid ped yup

00°000'009 d “uoNeAeoxa Aue wo - sjoasul jo uonesaniold | “By Bay yoalo
i D IH P a109 ‘uoONs}suCd dwes arnt
| __ 48vemjo uojeinyinooe juanaid 0} Papiaoud aq eus aBeureip sadoig ees __| ‘spuod Buimes 40) suoneneox3 | ° 4} UO
BOUBUB}UIEW .
it Seunsea LOHeY|Iqeyas Jo) ou ajdwe ani6 0} JuawUOpUege suoNeAeoXa 0} anp seale
840J9q JNq UOHa|dwWOd Joaloud Jaye UOHEISaJ0JaJ JO UOeJEHaney payogjas jo uolssaidaq
“uojajduuoo je6ue} Jaye Ajayeipawuu! eave ay) {I}9eg
_ justuuopuege ajis aJojaq payejabanal pur jlos . :
UUM P212A00 @q |IIM YoIYM ‘s}id UL peduinp aq |j/M a}sem aiqepesbapoig uonessuab ajsem “asnoy ajdwes jo uoonsjsuoo
= ——— seq JO UONeAOUA)
uoesauab a}SeM JO BLUN|OA a4) UAsse| 0} PUe ucieloge|/pUe on s2W0G) [rag Due culz22=eq 40 Uo} a
Burjokoe) aBesnosua 0} paonpo.jul aq jim swayos UONeBbalbes a]sem v |
7 aa aoueua{uIeU! peor JeynBay yonpuod | 7 | H
00'000'00¢ d _ “uoIsose Woy y! JUanaid 0} saidyoo}s . Ans
ans Jeno pue sepispeos 4 Buoje sqnays/sesses6 Jo YMosB ay) a}oWOoldg uolsoly 3 fem 4 OP!
rr ——— emyBly
'sde | ulewW 34} WOl} Se]NOJ Ss|o0e
JUBWIPEs/UONe}IS OF Moy 84) JauIp pue sjauuey UleIp jadoid BpIAold . jo Burpes6cin 0 uonesojsay
ae - ‘Ruesseoeu | a : —
pawiaap Si }! alaym sdey juaUIpas Joypue spuod Buljas dn ind !QUM/UOREWS .
ajqissod se yonwi se syoey9 ssa00e Bulsixe esq uone}a6an jo sso7
La9a0na (LNAWLINWOD) SSYNSWA3IN ONILVOILLIN 104444 WILNALOd | dodYnNOSs VAuvV

XIYLVI AXVININNS TVLNAINNOUIANS |

»

00°000'001 d

. “oysduinp payeubisap s Ajediouny
Buy Je Jesodsip 40) ays ay} Jo yno yyBnosg aq JeYs a}sem ajqepesbapo!
-UOU ajgejoAdaJ-UOU aIIYM syd UL Pauing aq WJeYys aysem ajqepesBapi

“uoyesauab 3}SeM JO BLUNJOA au} UAssa| 0} pue
Burjofoes aBeinaoue 0} peonposul aq |} awayos uoneBaiBes ajsem y

~*Saymoes euLye| Jedosd YM papiaoid aq jj 1 PUB WA}SAS JOALL
Jo/pue s48eJ0 Woy Aeme siajau OO} JS9| Je payedo| aq jim seyisdweo

aysem pajyejas
uewny jo uojesauaé 0} enp
+ JOJEM JOAL JO UONEUILUE]UOD,

Buidweg

; SOHIS |JUP Yok UI spuod/syue}
JEM JO uolsiaaad yGnowyy pajuswajdu aq jm Buljokoas Ja}eM\

UONEUILUE]UOO [10S JuaAaid 0} s}eHa}eUw
snoiedtu) Yim paul] pue spung yy papiAcud aq jfeys seaue Buljjanjoy

“aigissod se yonw se pasn aq eus spiny Buljup ajqepesBepoig

UOHEUIWeUOD {Os pue Ja}e\A,

° . “payajduoo
aie Apis ay) Jaye JO uaye) ale sojdwes paiisep ey) Jaye AjayeIPOLLU!
Sa{Oy ||Up jo Bu66njd pue sayoueyy pue syd 4s9} Jo Buyyyyoeq ayeipowuyy

UOREYWIS

UONEAPOXZ

Ayjeno
JaqeM Pl
ABojospA

=

*PSUIEIUIEW aq ||/M Bae a4} Jo aldads jeinjeU aly a1gissod se yonui sy

‘uoneWIqeyas aalssasBoud
Joy wes6oid uonesojdxe ay} Bulinp AJasinu e ysiiqe}se Jo/pue uejuEW,

uonejye6an jo sso7

(uogesedaid ped jp
‘Bul|p 2409 ‘uoyonsjsuoo dues
‘spuod Buijjas J0j) suoneaeoxy

iaoqng

(LNAWLIWIOD) SSYNSVAIN ONILVOILIW

1935443 WILNALOd

EFe}-alehs)

VAueV

w

tw

te
te

AYO Hee Je penss}
L00z ‘g Aienuer :payeq
vSO00€0 ON Uld
6LEZ “ON @SUBIIT Od
Jeeuibu3 Bury :
ourosg “A soueg

‘Ag pasedaig

Zee

‘pepnjour jou s! Huyeyye6 vonewsojut aujaseq Jo yeBpng :2}

00°00p'sSz"F d | WWLOL

“sould /Ayediouny
PEUsBOUOd AU} JO SjuapIsal || 0} UAAIB aq |}eYs yuaLUAC|dWA Joy SOLON

|jQuUCsied jeo1Uyo9} 0} SIB4JOM JUSpIsal-UOU JO Bully Ou) Mwy

~ aun}|no/suOHIpey,
JO SSO} pue sjuapisal
WIM diysuojejes snoluoweYsig

uojesBiw Jo aseasou}

‘jeuuosiad je
0} papiAoid aq |}eys Buy|puey juswidinbs sadoud pue Ayes uo Buiuresy
~ - “‘AyeinBas Way) oF pepiosce aq |jlm uOHUaye jeolpaus
Jadoid pue juawdinba aayoajoid yim papiaosd aq Il2ys seaojduia jy

SJ@4JOM 0} SPJEZEY YEAH

UonIpuos Bunyom ayesup)

‘paloid ayy

40 9}!| SU) Joye UEAS pasn Oo} paweap sepispeos je pajuejd aq jjeys seer rm
‘uolsola Juanaid 0} pabesnooua aq |/eys uoneyaban |

30 yymos6 pue papinod ag jjeys sease auoud Jayem ye SUIeIp aIqe

: ‘AueinBai Payonpuoo aq jJeYs aoueua}UIEW peoy

SOJOIYOA JO JUBA

sayy

O0'00p'ssh d _ ~ “Kue $1 aiayy j! eae Oyj Buiajoaul sued
Auedwoo ainjny pue sBurpuy ay 0} paeBar yim UOHeWJOJU! eu) Wau}
ani6 0} paysiduiosse uaaq sey yoaloid ayy seye Ajunuiuos ayy jay
~ Paloid Sy jo snjejs 84) UO ayepdn ue aaib oF sbujeew sejnCor

JO JONpUOD e YBnosy) AjjuNWLUOO ay) YA UOHEdIUNWIWOD Uado Ue deay

s “Kuedwioo

84) JO swueJBosd Oty Jo PELOJUL-|JaM O71 By) Ue sjUapisaL ‘jouUOSJed
| __ 84) daay 0} uoneuawe|duu! joolojd ay) a1ojaq saniAnoe 93] JoNPUOD

; 4o}oesjUOo
84} pue sjuapisey ay} Ueemjaq
diysuonejas snojuowseysiq

—| d1Wouod:
20S

UOye}UaWa|duU!
yofoud uo donewouisiy

. “‘paloid ayy Aq paqunisip

0q Aew yey} siaumo Aedoud ayeaud 0} uonesuadwoos ysnf e apiaoidg
‘yoaloid sity 0) UOREjal Ul aiqejiene got |

uo Aqwoud syuapisas je00) Buiai6 Aq saniunyoddo quawfojdiua ajowolg

. uojejuawalduu! joalolg

“aysduunp jedisiunyw 0} jesodsip
40 Buyjofoas alqissod 404 a}!s a4) Jo NO UE¥e} PUE payoa!]00 aq jIM a1SEA
o}UeBi0U! ey} A}!1YM s}id UJ paling aq {IM ajSeM o1UeBIO ‘Buiduinp ajsem

euney

pue eJO\ SAqisuas aoejdsip Aew
‘QOURSINU JENSIA ‘UONN||Od Ja}EM
‘wajqoid yyeay ‘JOpo |No4

uolesauab ajseny, |

40) payeuBisep aq |} Ja}eM Jo aounos Aue Woy Aeme ays oyloads y
*

1045sdda TT NALOd

= 00°000'001. d , : 4 i , euney ABoj003
sajouabe JUeWUIeA0G paused 0} pepodes aq |jIM soUE}SIXd SII
pue papione ag jjim euney pue e:9y Jo JIGeY jeloads se paynuap! sealy B10U 30) aoa tae 40. $80] ASSURE fe eres :
; F “WNLaIUIW J881eq $}1 0} }day Sq [iM UOREIOUA : Bune} ! 4 !
. _8stou pue aiqissod se yon se apione aq jm Buuea|o uoNeyaBan, |__Pue eJoy Jo ssojquawisoe|dsiq | Z _
4a9aqana (LNSWLINWOS) SaunsvaIN WLVOLLIIN VaYV

a a oe oe oe oe ee

ee ee ee
Paysiidwosoe uaaq sey yoafoid ayy Jaye Ayunuiuion oy

AyUNWUIOS ay Yam UOHeSTUNUILIOS Uado In

Sioumo Ayiedoid ayealid 0) uowesuaduios jsnle 6

s9joy peyajduios jo ude |Iqeyal aAlSse

je Yar eAissadboud 10) Kiasinu & YSI

Sapis peol ze Buigu
sease paivald Ajsoniaaid uo uoneys:

aiqissod se yon se Bureajs uoneyabon

aoubuayUIE peo! JejNBad yor

> Subisjaainap Bulinem Ayayes 5]

Sid ul aysem ‘aiqepesBapoig jo bul

awWayos UONebEIDas |}SeM paon
syid 488) Bnp Alsnoraaid jo Bur

Buyjpuey juauidinba sodoad pue Ayayes uo Bu

salunyinddo juauKojdwia je50) yc

wma

= a

wesBo1g Io feyuawuossug
1O3P°OUd TAMSIN IVOSVeNYD

ee

— ee oe

stuedBoid Auedwioo ‘as 99) pue Sjuaptsas ‘|auUOsied 0} D3] jor

2

ary

SAILIALLOV NOILVYO1dX]

tw
i ee a ee ee ee |

iat

8.0

The following measures wil!

MGB Form No. 16-1 or 2

° Establishment and continua! monitdéring of environmental! stations

* Implementation of an environmental baseline study

* Establishmertt of good community relations through information.drives and
dialogue.

2 undertaken to maxi

benefits from the project:

* To provide both short and jong term employment

* Job preference ‘will be given to local regidents to limit the ny
migrant workers.

* Salaries, allowances and other benefits, as provided by law
given to the proponent's employees. _

* Cooperation and assistance will be extended for the training, health anc
safety needs of employees and their dependants.

* Cooperation and assistance wil! be extended in relation to the |
housing and community infrastructure needs :

* All exploration related safety regulations must be Strictly observed
protect and preserve the health of the employeés.

e The project proponent shail faithfully pay its taxes and other
obligations to the local and national eu lane

* Through consultation
proponent shall par
projects

in worthwhile comn aaa dev

a

€ project proponent will set as: nm amount of P1725.

for the rehabilitation of damaged a

»

ATTACHMENTS

- Environmental Sumnaty Matrix
- Gantt Chart

9.0 Person preparing the exploration work program, please specify PRC Licence and PTR

numbers.

Prepared by:

Carlos \¥. Escafio
Mining Engineer
PRC Lécense No.:

- PTR No. 0300054
Dated: January 8, 200
Issued at: Makati G->-

Conformed by:

imentel

Clarence de
Président
GTP Construction and Corporation

